Dismissed and Memorandum Opinion filed September 8, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00105-CR

                          ANDREA WEBB, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1624181

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to injury to a child. See Tex. Penal Code §
22.04(a). The trial court sentenced appellant to confinement for 40 years in the
Institutional Division of the Texas Department of Criminal Justice. We dismiss the
appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that appellant waived his right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). On
July 26, 2022, this court notified the parties that the appeal would be dismissed for
lack of jurisdiction unless a party demonstrated that the court has jurisdiction. No
response has been received.

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2